Citation Nr: 0411303	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  00-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include the 
claim as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 1969.  
It also appears from the record that the veteran has unverified 
reserve duty with the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied entitlement to service connection for hypertension.  The 
veteran's claim was transferred from the Chicago, Illinois 
Regional Office (RO) to the St. Louis, Missouri RO for a requested 
personal hearing.  The personal hearing was held before a hearing 
officer at the RO in December 2000.  In March 2003, the veteran 
testified before the undersigned at a Travel Board hearing in St. 
Louis, Missouri.  A transcript of both hearings are of record in 
the claims folder.  


REMAND

This case is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if further 
action is required.

First, the Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has been 
sufficient compliance when the RO has not sent a VCAA letter to 
the veteran notifying him of what was needed to substantiate his 
claim, what his responsibilities were with respect to the claim, 
and whether VA would assist him in any manner.  For these reasons, 
the Board is constrained to remand the case for compliance with 
the notice and duty to assist provisions contained in this law and 
to ensure the veteran has had full due process of law.  

Second, the Board also concludes VA has a further duty to assist 
the veteran in developing this claim because he testified at both 
of his hearings that his record is incomplete.  He maintains that 
he had hypertension when he was in service in the Army, prior to 
his transfer to the United States Marines.  It appears that the 
veteran was in the Army Reserves and those personnel records, to 
include his service medical records of this time period, are not 
of record.  The RO should attempt to get his personnel file and 
service medical records pertinent with that period of service.  

Third, according to the veteran, he has been treated at several 
different VA facilities for his alleged disability.  He indicated 
that he received treatment from the VA Medical Center, Iowa City, 
Iowa, VA Medical Center, Columbia Missouri, the Satellite VA 
Medical Center at Kirksville, Missouri, VA Medical Center, 
Jefferson Barracks, and the VA Medical Center at John Cochran.  
Although records from some of these facilities are in the claims 
folder, the veteran claims that substantial amounts of his records 
are missing.  Specifically, medical records from VA Columbia, 
Missouri, since 1997 are attached to the claims folder.  However, 
the veteran claims he began treatment at that facility in 
approximately 1985.  

Accordingly, this case is REMANDED for the following:

1.  The record suggests that the veteran had periods of Army 
Reserve duty.  Contact the veteran and request that he identify 
his dates of service in the Army Reserves or Army National Guard.  
The veteran should also identify the name and address of the state 
(if the Army National Guard) and the Reserve command or unit he 
was attached to.  Upon receipt of the requested information, 
contact the National Personnel Records Center (NPRC), the state, 
or any other appropriate agency, verify his service and obtain all 
service medical records related to the veteran's service in the 
Army Reserve or Army National Guard.  If no service records can be 
found, or if they have been destroyed, ask for specific 
confirmation of that fact.

2.  Request copies of the veteran's medical records from the VA 
Medical Centers, Iowa City, Iowa, Columbia, Missouri, Jefferson 
Barracks, John Cochran, and the Kirksville Satellite Center.  
After obtaining these records, associate them with the claims 
folder.  

3.  Review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5102, 5103, 5103(A); 38 C.F.R. § 3.159 has been accomplished.  
The notice must be specific to the claim on appeal.  Any notice 
given, or action taken thereafter, must comply with current, 
controlling legal guidance.  

4.  Then, readjudicate the veteran's claim for entitlement to 
service connection for hypertension, to include the claim as 
secondary to his service-connected PTSD.  If the benefit sought on 
appeal remains denied, prepare a supplemental statement of the 
case and send it to the veteran.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



